Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment of conviction for assault in the second degree (Penal Law § 120.05 [2]). His primary argument on appeal is that he was denied a hearing as to the authenticity of a statement the prosecution claims defendant made after his arrest (see, CPL 60.45, 710.20 [3]).
The purpose of such a hearing is to ensure an objective judicial determination of the voluntariness of a defendant’s statement (People v Huntley, 15 NY2d 72). Here defendant claims he never made any statement to the police so there is no question of coercion or involuntariness. In any event, whether the defendant made the statement would be a factual question for the jury to resolve (see, People v Washington, 51 NY2d 214).
We have reviewed the other claims of error and find them without merit. (Appeal from judgment of Monroe County Court, Bergin, J.—assault, second degree.) Present—Dillon, P. J., Doerr, Boomer, Green and O’Donnell, JJ.